DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 1/31/2022, the applicant has submitted an amendment, filed 4/28/2022, amending claims 1, 9, 16-20, while arguing to traverse prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of Zamer (US 2016/0117202) mandated by the latest amendments.
Response to Arguments
The arguments and comments primarily are focused on the prior art used in the previous actions and why they fail to teach the latest amendments.
Since a new office action is used, therefore those arguments are not relevant and the applicant is respectfully directed to the new office action for further details.
It should however be noted that the applicant representative was contacted on 8/25/2022 and was informed about this new reference and requested permission to absorb any one of the allowed dependent claims 7, 8, 15 and/or 21 by the independent claims 1, 9, and 16 in order to place the case into condition for allowance. On 8/29/2022 the applicant representative indicated he preferred to see a new office action. For more details please visit the interview summary accompanying this action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadd et al. (US 2005/0033582), in view of Howard (US 2018/0351888), and further in view of Zamer (US 2016/0117202).
Regarding claim 1, Gadd et al. do teach a computer-implemented method (Title, Abstract, claim 1: “A spoken language interface mechanism for enabling a user to provide spoken input to at least one computer implementable application”)
comprising:
collecting, at a computing device, information associated with user interactions with a first application of the computing device to generate user context information that identifies items of interest associated with a user (¶ 0090, sentence 1: “The dialog manager” (part of the computing device in Fig. 1 identified as “System”) “also allows dialogue structures and applications to be updated or added without shutting the system down. It enables users to move easily between contexts, for example from flight booking to calendar” (used to enable a user to interactively book flights using his calendar (contexts generated)), see for example ¶ 0188-204, where the “System” (the computing device) prompts indicate it interacts with the “User” by collecting numerous information pertaining to “calendar” and “flight booking” (“on-line” (first application) and items of interest associated with a user)),
receiving, at the computing device and from an external computing device, an incoming communication directed to a second application that is unrelated to the first application  (¶ 0473 2nd column lines 2-6: “If the user is currently on-line” (e.g. “flightbooking” (1st application that the user is engaged in)) “in conversation with the DM, the Notification Manager system brings the event” (receiving an incoming communication e.g., an “email” (2nd application ¶ 0472 line 6)), where the “event” (“email”) is unrelated to “on-line” (“flightbooking”), and this is initiated by a user using a mobile phone “18” (an external computing device) and also the “System” “dialogue” utilizes according to ¶ 0088 sentence 2 “interactive servers (e.g. WAP, web” (another external computing device)) ; 
identifying one or more characteristics about the incoming communication by analyzing content included in the incoming communication (¶ 0397 lines 4-5: “For services that are personal to the user such a calendaring she says: “I have your [calendar] open”” (i.e., it identifies the sender (a characteristic) and a content (another characteristic) of the communication, or ¶ 0468 last sentence teaches: “”SM” “authenticates the user by identifying” (identifying) “the person” (sender (a characteristic)) of the communication or in response to a user spoken input following opening his calendar because according to ¶ 0501 last sentence: “Embodiments of the invention may also employ voice recognition techniques for identifying a user” (i.e., use identification takes place following “voice recognition” (analysis) of what he said (content)); 
analyzing the user context information using the one or more characteristics to identify at least some user context information of the user context information that is relevant to the incoming communication (¶ 0202: “System: “Your 11 o’clock appointment has been cancelled”” (i.e., the “System” (computing device) analyzes the person’s calendar (i.e., context associated with the person (characteristic) from his verbal input (content)) to identify an "appointment” (context information relevant to the incoming communication));
generating, in response to receiving the incoming communication and based on the analyzing the user context information, an action recommendation that correlates a first item of interest associated with the first application and a second item of interest associated with the second application, the first item of interest and the second item of interest being two unrelated items of interest, the action recommendation being to take an action with the first application (¶ 0473 2nd column lines 2-6: “If the user is currently on-line” (e.g., “flightbooking” (1st application that the user had invoked)) “in conversation with the DM” (i.e., he is engaged in an on-line transaction as in ¶ 0204) “the Notification Manager System brings the event” (an action recommendation item notifying a user of an “event” (e.g. an “email” (the second application) ¶ 0472 line 6) and unrelated to e.g. an “online” “Flightbooking” (first application) activity he is engaged) “to the notification of the DM so that it can either resume a previously started dialogue or initiate a new dialogue”:¶ 0204: “System: “Welcome back to FlightBooking what time would you like to leave Heathrow?” (an item generated based in part on the user’s (personal characteristic) Calendar (context analysis); ¶ 0098 sentence before last: the “event” “such as” “email” (action recommendation) could be “notification from a flight reservation system that a booking has been confirmed” (i.e., the “email” (2nd application) is correlated to “flightbooking” (first application) by the “notification”))
and the action recommendation comprising a visual display or audible presentation (¶ 0044 sentence 2: “the spoken language system to audibly prompt a user for a response” (an audible presentation of e.g. the “event”); ¶ 0205 line 5 identifies the “user” “system” (i.e., associated with the recommendation) interaction as a “dialogue text” which requires a “display” which is supported by the system here (¶ 0118));
and outputting the visual display or audible presentation of the action recommendation via the computing device (¶ 0204: “System: “Welcome back to FlightBooking what time would you like to leave Heathrow?” (an action recommendation outputted by the “System” (the computing device); ¶ 0205 line 5 identifies the “user” “system” (i.e., associated with the recommendation) interaction as a “dialogue text” which requires a “display” which is supported by the system here (¶ 0118)).
Gadd et al.  do not specifically disclose:
The user context information including active user feedback that prioritizes actions for one application over another application.
Howard does teach:
The user context information including active user feedback that prioritizes actions (Abstract lines 3-5: “notifications for electronic messages from a sender” (a user context information) “are controlled by a user-assigned priority score” (include a feedback prioritization criterion by the user)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “user-assigned priority” scheme of Howard into the “notification” “event” software of Gadd et al. ¶ 0473 would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Gadd et al. to tailor “notifications and/or event invitation handling” “based on” “user preferences and interests” as disclosed in Howard ¶ 0131 last 4 lines.
Gadd et al. in view of Howard do not specifically disclose:
The user context information including active user feedback that prioritizes actions for one application over another application and user feedback that indicates whether the user followed a previous action recommendation.
Zamer does teach the user context information including active user feedback that prioritizes actions for one application over another application (¶ 0046 lines 20+: “the slide presentation application is given top priority. As described above, other applications on the user’s computing device 302 may be assigned various levels of priority lower than the slide presentation application” (“slide presentation application” (one application) is prioritized with respect to “other applications” (another application));  
and user feedback that indicates whether the user followed a previous action recommendation (page 8 column 2 lines 16+: “the determining of a priority status comprising” “gathering information about one or more applications running on the user device” “and a priority status for a current application based on past usage information and user feedback” (the feedback indicates whether the user followed a “past” (previous) “usage”(action recommendation) for an “application” (one application) in order to determine its priority)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the imposition of “priority” “based on past usage information and user feedback” of Zamer into  “priority” assignment of Howard in Gadd et al. in view of Howard would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Gadd et al. in view of Howard to “suppress[]” “alerts received from” “plurality of software applications” (Zamer page 9 claim 17 last 2 lines) and thus help “user [who] does not wish to be interrupted while using a particular application” (Zamer page 9 claim 18 last 2 lines).

Regarding claim 2, Gadd et al. do not specifically disclose the computer-implemented method of claim 1, wherein said outputting further comprises rendering a control button associated with invoking the second application.  
Howard does teach the computer-implemented method of claim 1, wherein said outputting further comprises rendering a control button associated with invoking the second application (Abstract last 5 lines: “a recipient email address” (the 2nd application) “is disabled” (is associated with) “in response to actuation of” (invoking of) “a” “user interface element” (a control button)).
For obviousness to combine Gadd et al.  and Howard see claim 1.

Regarding claim 3, Gadd et al. do teach the computer-implemented method of claim 1, wherein said identifying further comprises identifying a duration of time between communication attempts with a sender associated with the incoming communication (¶ 0363: “The SLI incorporates a mechanism to provide help to the user if it determines that a prompt has been played and no input has been received for a pre-specified period of time. A timer starts when an input is received from the ASR, and the elapsed time is checked periodically whilst waiting for more inputs. If the elapsed time” (a duration of time between communication attempts) “exceeds the pre-configured help threshold then help is provided to the user” (with a sender) “specific to the current context (state)”(in identifying context and its associated characteristics (e.g. the sender and its content));  to use a “User” (sender) Calendar to book a flight requires identifying him; also ¶ 0468 last sentence teaches: “”SM” “authenticates the user by  identifying” (identifying) “the person” (sender)).

Regarding claim 4, Gadd et al. do teach the computer-implemented method of claim 3, wherein said analyzing the context information further comprises identifying a frequency of communication associated with the sender (¶ 0129 sentence 1: “an event log” “records user activity” (frequency of communication of the sender); e.g., ¶ 0397 last sentence: “When a user logs on to the cinema guide for the 2nd time” (i.e., identifies at least twice (frequency) of communication pertaining to a specific context by a "user” (sender))).

Regarding claim 5, Gadd et al. do teach the computer-implemented method of claim 1, wherein said identifying further comprises identifying a key word included in the incoming communication (¶ 0193 sentence 1: “The SLI is always listening” (identifying) “to context switches to any of the ‘top level’ phrases” (keywords such as e.g. ¶ 0195 “FlightBooking”) "in this case Flight booking”).

Regarding claim 6, Gadd et al. do teach the computer-implemented method of claim 1, further comprising:
 receiving audio input (¶ 0193 “The SLI is always listening" (i.e., the computing system receives audio input for e.g. "Flight Booking");
analyzing the audio input to identify one or more commands (¶ 0409 line 4-onwards: “Users can activate these commands by prefixing them with the word Vox” ; i.e., “Vox Flight Booking” is therefore a “command” (one or more commands are analyzed));
and performing the one or more commands (in response to ¶ 0203: “Vox Flight Booking”, in ¶ 0204 the “System” provides feedback meaning that it had performed the command associated with “Flight Booking”).

Regarding claim 9, Gadd et al. do teach an electronic device (Fig. 1)
comprising:
One or more processors ([0499] sentence 1: “Insofar as embodiments of the invention described above are implementable, at least in part, using a software-controlled programmable processing device such as a Digital Signal processor, microprocessor, other processing devices” (one or more processors));
And one or more computer-readable storage devices comprising processor executable instructions which, responsive to execution by the one or more processors, enable the electronic device to perform operations (¶ 0500 sentence 1: “Software components may be implemented as plug-ins, modules and/or objects, for example, and may be provided as a computer program” (instruction) “stored on a carrier medium”(computer readable storage device) “in machine or device readable form”);
 comprising:
collecting context information associated with user interactions with a first application of the electronic device using a context engine module to generate user context information that identifies items of interest (¶ 0090, sentence 1: “The dialog manager” (part of the context engine associated with Fig. 1) “also allows dialogue structures and applications to be updated or added without shutting the system down. It enables users to move easily between contexts, for example from flight booking to calendar” (used to enable a user to interactively book flights using his calendar (contexts generated)), see for example ¶ 0188-204, where the “System” interacts with the “User” by collecting numerous information pertaining to calendar and flight booking, i.e. prompts indicate it interacts with the “User” by collecting numerous information pertaining to “calendar” and “flight booking” (a first application as well as items of interest associated with a user));
the user context information including inactive user feedback, the inactive user feedback comprising user preferences learned through indirect user input ([0209] “A key feature of the interface is that it adapts according to the user's expertise and preferences” (inactive user feedback comprising user preferences) “providing `dynamic dialogue` “);
receiving an incoming communication from an external computing device directed to a second application that is unrelated to the first application (¶ 0473 2nd column lines 2-6: “If the user is currently on-line” (e.g., “flightbooking” (1st application that the user had invoked)) “in conversation with the DM” (i.e., he is engaged in an on-line transaction as in ¶ 0204) “the Notification Manager System brings the event” (an action recommendation item notifying a user of an “event” (e.g. an “email” (a second application) ¶ 0472 line 6) and unrelated to e.g. an “online” “Flightbooking” (first application) activity he is engaged) “to the notification of the DM so that it can either resume a previously started dialogue or initiate a new dialogue”:¶ 0204: “System: “Welcome back to FlightBooking what time would you like to leave Heathrow?” (an item generated based in part on the user’s (personal characteristic) Calendar (context analysis)); 
identifying one or more characteristics associated with the incoming communication by analyzing content included in the incoming communication (¶ 0397 lines 4-5: “For services that are personal to the user such a calendaring she says: “I have your [calendar] open”” (i.e., it identifies the sender (a characteristic) of the communication, or ¶ 0468 last sentence teaches: “”SM” “authenticates the user by identifying” (identifying) “the person” (sender (a characteristic) of the communication), or in response to a user spoken input following opening his calendar because according to ¶ 0501 last sentence: “Embodiments of the invention may also employ voice recognition techniques for identifying a user” (i.e., user identification takes place following “voice recognition” (analysis) of what he said (content)); 
analyzing the user context information using the one or more characteristics associated with the incoming communication to correlate at least some user context information of the user context information with the one or more characteristics (¶ 0202: “System: “Your 11 o’clock appointment has been cancelled”” (i.e., the “System” (computing device) analyzes the person’s calendar (i.e., context correlated with the person (characteristic)) to identify an "appointment” (context information relevant to the incoming communication; ¶ 0204: “System: “Welcome back to FlightBooking what time would you like to leave Heathrow?” (This follows analysis of “FlightBooking” (associated with the incoming communication))); 
generating, in response to receiving the incoming communication and based on the analyzing the user context information, a second context-based action recommendation that correlates a first item of interest associated with the first application and a second item of interest associated with the second application, the first item of interest and the second item of interest being two unrelated items of interest, and the second context-based action recommendation being to take an action with the first application (¶ 0473 2nd column lines 2-6: “If the user is currently on-line” (e.g., “flightbooking” (1st application that the user had invoked)) “in conversation with the DM” (i.e., he is engaged in an on-line transaction as in ¶ 0204) “the Notification Manager System brings the event” (a second action recommendation item notifying a user of an “event” (e.g. an “email” (the second application) ¶ 0472 line 6) and unrelated to e,g an “online” “Flightbooking” (first application) activity he is engaged) “to the notification of the DM so that it can either resume a previously started dialogue or initiate a new dialogue”:¶ 0204: “System: “Welcome back to FlightBooking what time would you like to leave Heathrow?” (an item generated based in part on the user’s (personal characteristic) Calendar (context analysis); ¶ 0098 sentence before last: the “event” “such as” “email” (action recommendation) could be “notification from a flight reservation system that a booking has been confirmed” (i.e., the “email” (2nd application) is correlated to “flightbooking” (first application) by the “notification”)));
the action recommendation comprising a visual display or audible presentation (¶ 0044 sentence 2: “the spoken language system to audibly prompt a user for a response” (an audible presentation of e.g. the “event”); ¶ 0205 line 5 identifies the “user” “system” (i.e., associated with the recommendation) interaction as a “dialogue text” which requires a “display” which is supported by the system here (¶ 0118));
determining the electronic device is operating with an audio control mode enabled (¶ 0044 sentence 2: “the spoken language system to audibly prompt a user” (i.e., the interactions attributed to “System” above are “audibly” (audio control mode enable)); 
audibly providing the second context based action recommendation (¶ 0204: “System: “Welcome back to FlightBooking what time would you like to leave Heathrow?” (the action recommendations e.g. the ¶ 0473 “event” (second action recommendation) are provided audibly));
receiving audio input to perform one or more actions in response to the second context-based action recommendation (¶ 0193 “The SLI is always listening" (i.e., the computing system receives audio input for e.g. "Flight Booking" or the “event” (the second context based action); e.g. ¶ 0340 last sentence: “user saying “I want to fly to Paris from Milan tomorrow” (to instruct the system to purchase a ticket in response to flight booking and calendar (contexts));
and performing the one or more actions (in response to ¶ 0203: “Vox Flight Booking”, in ¶ 0204 the “System” provides feedback (one or more actions) associated with  “Flight Booking”).
Gadd et al. do not specifically disclose:
Active user feedback that prioritizes actions for one application over another application and 
The user context information including inactive user feedback associated with a first context-based action recommendation
Howard does teach:
The user context information including active user feedback that prioritizes actions (Abstract lines 3-5: “notifications for electronic messages from a sender” (a user context information) “are controlled by a user-assigned priority score” (include a feedback prioritization criterion by the user))
The user context information including inactive user feedback associated with a first context-based action recommendation (Abstract lines 3-5: “notifications for electronic messages from a sender” (a user context information) “are controlled by a user-assigned priority score” (includes a user feedback) , where the said “priority” according to ¶ 0123 is “automatically accept event invitations” (is an inactive user feedback for an “event invitation” while the user is engaged according to ¶ 0122 line 1 with the “platform 20” (a first context-based action recommendation)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “user-assigned priority” scheme of Howard into the “notification” “event” software of Gadd et al. ¶ would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Gadd et al. to tailor “notifications and/or event invitations handling” “based on” “user preferences and interests” as disclosed in Howard ¶ 0131 last 4 lines.
Gadd et al. in view of Howard do not specifically disclose:
The user context information including active user feedback that prioritizes actions for one application over another application including whether the user followed a previous action recommendation.
Zamer does teach the user context information including active user feedback that prioritizes actions for one application over another application (¶ 0046 lines 20+: “the slide presentation application is given top priority. As described above, other applications on the user’s computing device 302 may be assigned various levels of priority lower than the slide presentation application” (“slide presentation application” (one application) is prioritized with respect to “other applications” (another application and this could be based on a “past” “user feedback” (Page 8 column 2 line 26 (active user feedback)));  
including whether the user followed a previous action recommendation (page 8 column 2 lines 16+: “the determining of a priority status comprising” “gathering information about one or more applications running on the user device” “and a priority status for a current application based on past usage information and user feedback” (the feedback indicates whether the user followed a “past” (previous) “usage”(action recommendation) for an “application” (one application) in order to determine its priority)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the imposition of “priority” “based on past usage information and user feedback” of Zamer into  “priority” assignment of Howard in Gadd et al. in view of Howard would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Gadd et al. in view of Howard to “suppress[]” “alerts received from” “plurality of software applications” (Zamer page 9 claim 17 last 2 lines) and thus help “user [who] does not wish to be interrupted while using a particular application” (Zamer page 9 claim 18 last 2 lines).

Regarding claim 10, Gadd et al. do teach the electronic device of claim 9, wherein said collecting the context information further comprises collecting data associated with:
a call log (¶ 0129 sentence 1: “an event log” (call log) “records user activity”);
one or more user interactions with an application (¶ 0188-0204 involve “User” (user) using “Calendar” and “Flight booking" (two applications)); 
or one or more user interactions with a website ([0088] sentence 1:  “The dialogue manager controls the dialogue across multiple voice servers and other interactive servers (e.g. WAP, web” (one or more interactions with a website)).

Regarding claim 11, Gadd et al. do teach the electronic device of claim 9, wherein said performing the one or more actions further comprises invoking the first application (¶ 0188-0204 involve “User” (user) using “Calendar” and “Flight booking" (the first application invoked)).

Regarding claim 13, Gadd et al. do teach the electronic device of claim 9, wherein the incoming communication comprises:
a text message;
an e-mail message (¶ 0475 sentence 3: “When a user sends an email” (an e-mail message) “the system will be calling a "send email" function provided by that particular Application Manager, which will in turn make a call on the Exchange Server" );
a voice call ([0126]  sentence 1: “Calls” (voice call used) “from users, shown as mobile phone 18 are handled initially by the telephony server 20 which makes contact with a free voice controller"   ; or
a video call.

Regarding claim 16, Gadd et al. do teach a device (Fig. 1)
comprising:
a network interface implemented for communication in one or more networks ([0097] “Application Managers (AM) are components that provide the interface” (a network interface) “between the SLI and one or more of its content suppliers (i.e. other systems, services or applications). Each application manager (there is one for every content supplier) exposes a set of functions to the dialogue manager to allow business transactions to be realised (e.g. GetEmail( ), SendEmail( ), BookFlight( ), GetNewsltem( )” (one or more networks)).
And a memory and processor system to implement a context engine module, a recommendation generation module, and a notification module that enable the device to perform operations ([0499] sentence 1: “Insofar as embodiments of the invention described above are implementable, at least in part, using a software-controlled programmable processing device such as a Digital Signal processor, microprocessor, other processing devices” (one or more processors)); ¶ 0500 sentence 1: “Software components may be implemented as plug-ins, modules and/or objects, for example, and may be provided as a computer program stored on a carrier medium”(a memory) “in machine or device readable form”, to aid the systems in Fig. 1 which aid in providing recommendations (e.g. flight booking), or modify and perform recommendations);
comprising:
collecting context information associated with user interactions with a first application of the  device to generate user context information that identifies items of interest (¶ 0090, sentence 1: “The dialog manager” (part of the context engine associated with Fig. 1) “also allows dialogue structures and applications to be updated or added without shutting the system down. It enables users to move easily between contexts, for example from flight booking” (a first application) “to calendar” (used to enable a user to interactively book flights using his calendar (contexts generated)), see for example ¶ 0188-204, where the “System” (the computing device) prompts indicate it interacts with the “User” by collecting numerous information pertaining to “calendar” and “flight booking” (items of interest associated with a user));
the items of interest including an indication of a pending action associated with the first application (¶ 0197: “User: “I’d like to fly from Paris to Heathrow tomorrow” (“flightbooking” (an “on-line” (first  application) and item of interest) in this case is a pending action); note “flightbooking” is a type of “on-line” activity according to ¶ 0397 line 6, “on-line” activity comprises “travel service”),
receiving, over the network interface, an incoming communication from an external computing device that is directed to a second application that is unrelated to the first application ( ¶ 0473 2nd column lines 2-6: “If the user is currently on-line” (e.g. “flightbooking” (1st application that the user is engaged in)) “in conversation with the DM, the Notification Manager system brings the event” (receiving an incoming communication e.g., an “email” (2nd application ¶ 0472 line 6)), where the “event” (“email”) is unrelated to “on-line” (“flightbooking”), and this is initiated by a user using a mobile phone “18” (an external computing device) and also the “System” “dialogue” utilizes according to ¶ 0088 sentence 2 “interactive servers (e.g. WAP, web” (another external computing device)); 
identifying one or more characteristics associated with the incoming communication by analyzing content included in the incoming communication( ¶ 0473 2nd column lines 2-6: “If the user is currently on-line” (directed to the first application) “in conversation with the DM, the Notification Manager system brings the event to the notification of the DM” (the “event” is analyzed) “so that it can either resume a previously started dialogue or initiate a new dialogue” (to determine the “user” (a characteristic) associated with the “event” “notification” (incoming communication))); 
analyzing the user context information using the one or more characteristics associated with the incoming communication to correlate the one or more characteristics associated with the incoming communication to at least the pending action associated with the first application (This “event” (its associated “user” (a characteristic associated with the incoming communication and associated with the 2nd application (email)) is analyzed to determine either to initiate “a new dialogue”, i.e. cause the user to respond to the “event” (e.g. “email”)) or “resume a previously started dialogue” (i.e., or instead to correlate the “user” (the one or more characteristics associated with the “event” (incoming communication directed to the 2nd application)) with the pending “on-line” (first application) activity); ¶ 0098 sentence before last: the “event” “such as” “email” (action recommendation) could be “notification from a flight reservation system that a booking has been confirmed” (i.e., the “email” (2nd application or incoming communicaiton) is correlated to “flightbooking” (first application or pending action) by the “notification”))
effective to generate an action recommendation that is a visual display or audible presentation (¶ 0044 sentence 2: “the spoken language system to audibly prompt a user for a response” (an audible presentation of e.g. the “event”); ¶ 0205 line 5 identifies the “user” “system” (i.e., associated with the recommendation) interaction as a “dialogue text” which requires a “display” which is supported by the system here (¶ 0118));
the incoming communication being associated with an item of interest that is unrelated to the pending action (the “event” (the incoming communication) is associated with e.g. an “email” (an item of interest) that is unrelated to the pending “on-line” action);
outputting the visual display or audible presentation of the action recommendation (¶ 0204: “System: “Welcome back to FlightBooking what time would you like to leave Heathrow?” (the action recommendation outputted audibly)).
Gadd et al.  do not specifically disclose:
User context information that includes active user feedback that prioritizes actions for one application over another application and 
Correlation Effective to generate an action recommendation that suggests completion of the pending action with the first application.
Howard does teach:
The user context information that includes active user feedback that prioritizes actions (Abstract lines 3-5: “notifications for electronic messages from a sender” (a user context information) “are controlled by a user-assigned priority score” (include a feedback prioritization criterion by the user))
Correlation effective to generate an action recommendation suggesting completion of the pending action with the first application (¶ 0108: “In one example configuration, events from senders having a priority level” “below a rejection threshold (e.g., 10), the invitation is automatically rejected”( This teaches that while a user is on the “platform” (1st application), and receives an “event” (2nd application unrelated to the 1st), in this option the “event” is ignored based on a “threshold” (a correlation between the 1st and 2nd applications) which results in recommending the first pending application to move forward)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “user-assigned priority” scheme of Howard into the “notification” “event” software of Gadd et al. ¶ 0473 in Gadd et al.  would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Gadd et al.  to tailor “notifications and/or event invitations handling” “based on” “user preferences and interests” as disclosed in Howard ¶ 0131 last 4 lines.
Gadd et al. in view of Howard do not specifically disclose:
The user context information including active user feedback that prioritizes actions for one application over another application including whether the user followed a previous action recommendation.
Zamer does teach the user context information including active user feedback that prioritizes actions for one application over another application (¶ 0046 lines 20+: “the slide presentation application is given top priority. As described above, other applications on the user’s computing device 302 may be assigned various levels of priority lower than the slide presentation application” (“slide presentation application” (one application) is prioritized with respect to “other applications” (another application and this could be based on a “past” “user feedback” (Page 8 column 2 line 26 (active user feedback)));  
including whether the user followed a previous action recommendation (page 8 column 2 lines 16+: “the determining of a priority status comprising” “gathering information about one or more applications running on the user device” “and a priority status for a current application based on past usage information and user feedback” (the feedback indicates whether the user followed a “past” (previous) “usage”(action recommendation) for an “application” (one application) in order to determine its priority)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the imposition of “priority” “based on past usage information and user feedback” of Zamer into  “priority” assignment of Howard in Gadd et al. in view of Howard would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Gadd et al. in view of Howard to “suppress[]” “alerts received from” “plurality of software applications” (Zamer page 9 claim 17 last 2 lines) and thus help “user [who] does not wish to be interrupted while using a particular application” (Zamer page 9 claim 18 last 2 lines).

Regarding claim 17, Gadd et al. do teach the device of claim 16, wherein the operation further comprise:
determining the electronic device is operating with an audio control mode enabled (¶ 0044 sentence 2: “the spoken language system to audibly prompt a user” (i.e., the interactions attributed to “System” above are “audibly” (audio control mode enable)); 
outputting the action recommendation by audibly providing the action recommendation  (¶ 0204: “System: “Welcome back to FlightBooking what time would you like to leave Heathrow?” (the action recommendation provided audibly));
receiving input to perform  the action recommendation (¶ 0193 “The SLI is always listening" (i.e., the computing system receives audio input for e.g. "Flight Booking"; e.g. ¶ 0340 last sentence: “user saying “I want to fly to Paris from Milan tomorrow” (to instruct the system to purchase a ticket in response to flight booking and calendar (contexts));
and performing the action recommendation by invoking the first application (in response to ¶ 0203: “Vox Flight Booking”, in ¶ 0204 the “System” provides feedback (one or more actions) associated with  “Flight Booking” (i.e., invoking the first application)).

Regarding claim 18, Gadd et al. do teach the device of claim 17, wherein said audibly providing the action recommendation further comprises audibly providing a notification of the incoming communication with the action recommendation (¶ 0044 sentence 2: “the spoken language system to audibly prompt a user” (i.e., the interactions such as notifications in ¶ 0202 are attributed to “System” above are “audibly” (audibly provided)).

Regarding claim 19, Gadd et al. do teach the device of claim 17, wherein said audibly providing the action recommendation comprises audibly providing historic user context information associated with the pending action (¶ 0202: “System: “Your 11 o’clock appointment has been cancelled” (audibly notifying the user of a previous “appointment” (a historic user context information associated with the flightbooking (pending action)).

Regarding claim 20, Gadd et al. do teach the device of claim 16, wherein said analyzing the context information further comprises identifying uncompleted communication attempts with a sender of the incoming communication (¶ 0133 page 10 lines 8-10: “state management allows users to leave an application” (an uncompleted communication by the sender) “and return to it” (identified by the system) “at the same point as when they left”).
Gadd et al.  do not specifically disclose:
Wherein the action recommendation suggests completion of the uncompleted communication attempts.
Howard does teach:
Wherein the action recommendation suggests completion of the uncompleted communication attempts (¶ 0108: “In one example configuration, events from senders having a priority level” “below a rejection threshold (e.g., 10), the invitation is automatically rejected”( This teaches that while a user is on the “platform” (1st application), and receives an “event” (2nd application unrelated to the 1st), in this option the “event” is ignored based on a “threshold” (a correlation between the 1st and 2nd applications) which results in recommending the first pending application to be completed and not be sent into pending)).
For obviousness to combine Gadd et al.  and Howard see claim 16.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadd et al. in view of Howard and Zamer, and further in view of Graham et al. (US Patent 9,025,756).
Regarding claim 12, Gadd et al. in view of Howard and Zamer et al. do not specifically disclose the electronic device of claim 9, wherein said identifying the one or more characteristics further comprises identifying whether a sender associated with the incoming communication has a higher priority relative to other senders.
Graham et al. do teach the electronic device of claim 9, wherein said identifying the one or more characteristics further comprises identifying whether a sender associated with the incoming communication has a higher priority relative to other senders (Col. 2 lines 19-21: “The call routing architecture may improve the caller's experience through a priority routing that may dynamically calculate a priority” (a priority) “based on a user” (for a specific sender (characteristics)) “identification” (based on his identity) “or access priority”, and this pertains to “Interactive Voice Recognition (IVR)” (Col. 2 lines 10-11)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “priority routing” methods of Graham et al. into the “SLI” or spoken language interface of Gadd et al. in Gadd et al. in view of  Howard and Zamer  would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Gadd et al. in view of Howard and Zamer  to “improve [his] caller’s experience” as disclosed in Graham et al. Col. 2 line 20.
Allowable Subject Matter
Claims 7-8, 15, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1+7+8), 4, 2, 3, 5, 6, 1, 1, 7, 8, 9, 10, 11,  13, 14, 14, 15, 18, 16 of U.S. Patent No. 10,565,312, and further in view of Zamer. Although the claims at issue are not identical, they are not patentably distinct from each other because:
16/731,887
1. A computer-implemented method comprising: 
collecting, at a computing device, information associated with user interactions with a first application of the computing device to generate user context information that identifies items of interest associated with a user, the user context information including active user feedback that prioritizes actions for one application over another application; receiving, at the computing device and from an external computing device, an incoming communication directed to a second application that is unrelated to the first application; 
identifying one or more characteristics about the incoming communication by analyzing content included in the incoming communication; 

analyzing the user context information using the one or more characteristics to identify at least some user context information of the user context information that is relevant to the incoming communication; 




generating, in response to receiving the incoming communication and based on the analyzing the user context information, an action recommendation that correlates a first item of interest associated with the first application and a second item of interest associated with the second application, the first item of interest and the second item of interest being two unrelated items of interest, the action recommendation being to take an action with the first application; 
and outputting the action recommendation via the computing device. 
7. The computer-implemented method of claim 1, wherein the item of interest associated with the first application comprises an item in a pending purchase transaction, the item of interest associated with the second application comprises a monetary deposit, and the action recommendation comprises a recommendation to complete the pending purchase transaction. 
8. The computer-implemented method of claim 7, wherein the first application comprises a shopping application and the second application comprises a banking application. 

Claim 1: and the action recommendation comprising a visual display or audible presentation;
10,565,312
1. A computer-implemented method comprising: 
collecting, at a computing device, information associated with user interactions with a shopping application of the computing device to generate user context information that identifies items of interest associated with a user, the user context information including active user feedback that prioritizes actions; receiving, at the computing device and from an external computing device, an incoming communication directed to a banking application that is different from the shopping application;
identifying one or more characteristics about the incoming communication by analyzing content included in the incoming communication; 

analyzing the user context information using the one or more characteristics to identify at least some user context information of the user context information that is relevant to the incoming communication, said analyzing comprising using at least one data mining algorithm to correlate the one or more characteristics to the at least some user context information; 
generating, based on the analyzing, an action recommendation that correlates a first item of interest associated with the shopping application and a second item of interest associated with the banking application based, at least in part, on the active user feedback that prioritizes actions, the action recommendation based on invoking the shopping application, the first item of interest and the second item of interest being two unrelated items of interest, and the shopping application being unrelated to the banking application, wherein the first item of interest associated with the shopping application comprises an item in a pending purchase transaction, the second item of interest associated with the banking application comprises a monetary deposit, and the action recommendation comprises a recommendation to complete the pending purchase transaction; and outputting the action recommendation via the computing device.






Claim 7: audibly providing the context-based action recommendation;



	10,565,312 do not specifically disclose:
User feedback that indicates whether the user followed a previous action recommendation.

	Zamer does teach:
User feedback that indicates whether the user followed a previous action recommendation (page 8 column 2 lines 16+: “the determining of a priority status comprising” “gathering information about one or more applications running on the user device” “and a priority status for a current application based on past usage information and user feedback” (the feedback indicates whether the user followed a “past” (previous) “usage”(action recommendation) for an “application” (one application) in order to determine its priority)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the imposition of “priority” “based on past usage information and user feedback” of Zamer into  associated methods of 10,565,312 would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable 10,565,312 to “suppress[]” “alerts received from” “plurality of software applications” (Zamer page 9 claim 17 last 2 lines) and thus help “user [who] does not wish to be interrupted while using a particular application” (Zamer page 9 claim 18 last 2 lines).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
September 5th 2022.